DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI Zhoubo, et al: "Image-based material decomposition with a general volume constraint for photon-counting CT", PROGRESS IN BIOMEDICAL OPTICS AND IMAGING, SPIE - INTERNATIONAL SOCIETY FOR OPTICAL ENGINEERING, BELLINGHAM, WA, US, vol. 9412, 18 March 2015 (2015-03-18), pages 94120T-94120T, XP060050933, ISSN: 1605-7422, DOI: 10.1117/12.2082069 (“Li,” reference provided by applicant).
Regarding claim 1:
Li disclose a method for performing material decomposition using a computed tomography (CT) system, the steps comprising:
a) acquiring CT imaging data of an object (section 2.4, 1st paragraph) including data subsets corresponding to at least two different energy spectral bins (section 2.4, 2nd paragraph); 
b) using the CT imaging data at each of the at least two different energy spectral bins to form a series of equations for basis material decomposition (equation 5, E1… Em); 
c) using a general physical constraint within the series of equations (equation 4 used in equation 5), wherein the general physical constraint quantifies how each basis material in the object is mixed 
d) determining at least one basis material density of the object using the general physical constraint and the CT imaging data (section 3, Results); and 
e) generating an image of the object using the CT imaging data and the mass densities of the at least one basis material (Fig. 3, mg/ml).
Regarding claim 2:
Li disclose the method of claim 1, further comprising performing at least one of: a multi-energy CT imaging acquisition to acquire the reference data from the object, or a multi-energy CT imaging acquisition to determine a series of equations for basis material decomposition (“reference data”).
Regarding claim 3:
Li disclose the method of claim 1, wherein the reference data includes a lookup table or mathematical equations correlated to basis material composition in the object (Table 1).
Regarding claim 4:
Li disclose the method of claim 1, wherein the reference data indicates a general physical constraint that quantifies how basis materials are mixed to form the object (“reference data”).
Regarding claim 5:
Li disclose a computed tomography (CT) imaging system comprising: 
at least one x-ray source configured to emit x-rays at a plurality of energy levels toward an object to be imaged; 

a data acquisition system (DAS) connected to the at least one detector to receive an indication of received x-rays at the plurality of energy levels; 
a computer system coupled to the DAS to receive the indication of the received x- rays at the plurality of energy levels and programmed to:
a) acquire CT imaging data corresponding to each of at least two different energy spectral bins (section 2.4, 1st and 2nd paragraph); 
b) use the CT imaging data at each of the last least two different energy spectral bins to form a series of equations for basis material decomposition (equation 5, E1… Em); 
c) use a general physical constraint within the series of equations, wherein the general physical constraint quantifies how each basis material in the object is mixed together to form the object and wherein the general physical constraint is determined using at least one of: the equations in b) and a multi-energy CT measurement to solve unknown parameters in the general physical constraint, together with solving mass densities of each basis material; or reference data of predetermined parameters based on at least one of: existing data, or empirical measurements, that are independent of multi- energy CT measurements (section 2.2, “known basis material concentrations”); 
d) determine at least one basis material density of the object using the physical constraint and the CT imaging data (section 3, Results); and 
e) generate an image of the object using the CT imaging data and the mass densities of the at least one basis material (Fig. 3, mg/ml).
Regarding claim 6:
Li disclose the system of claim 5, wherein the computer system is further programmed to perform at least one of: a multi-energy CT imaging acquisition to acquire the reference data from the 
Regarding claim 7:
Li disclose the system of claim 5, wherein the reference data includes a lookup table or mathematical equations correlated to basis material composition in their mixture (Table 1).
Regarding claim 8:
Li disclose the system of claim 5, wherein the reference data indicates a general physical constraint that quantifies how basis materials are mixed to form the object (“reference data”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DANI FOX/
Primary Examiner
Art Unit 2884